[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]FINDINGS AND JUDGMENT BASED UPON REPORT OF ATTORNEY TRIAL REFEREE
The Court makes the following findings in connection with the Attorney Trial Referee's report in the above captioned case:
    1. The case was referred to an Attorney Trial Referee, for trial, on July 24, 1997 (Kaplan, J.)
    2. Trial was held before Attorney Trial Referee, Jules Karp, on September 17, 1997.
    3. Post-trial briefs were thereafter submitted, per order of the Attorney Trial Referee.
    4. The Attorney Trial Referee filed with the court his Findings of Fact and recommendation for Judgment on November 19, 1997. The Attorney Trial Referee recommends Judgment for the plaintiff for $1361.40.
    5. The time to file objections expired two weeks after the report CT Page 4084 was filed with the court, viz: December 4, 1997, (1978 PB § 441; 1998 PB § 19-15).
    6. No objections, or motions to correct were filed within the appropriate time.
    7. The plaintiff filed an objection to the Findings of Fact on December 9, 1997.
    8. The defendant filed a brief in opposition to the plaintiff's objections on December 24, 1997.
    9. Since there was no timely objection or motion to correct filed in this case, the Court may accept the Attorney Trial Referee's recommendation as if no objection has been filed. (1978 PB § 442; 1998 PB § 19-16).
    10. In this case, the Court has reviewed the Findings of Fact by the Attorney Trial Referee. The Court finds the Findings and recommendations to be supported by the evidence in this case. There are no corrections to be made. (1978 PB § 443; 1998 PB § 19-17).
The Court approves the Findings of the Attorney Trial Referee and adopts his recommendation.
The Court renders Judgment for the Plaintiff for $1361.40.
BY THE COURT,
Honorable Jonathan J. Kaplan